                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DETROIT CARPENTERS
FRINGE BENEFIT FUNDS,

        Plaintiffs,
                                             Civil Case No. 18-10932
v.                                           Honorable Linda V. Parker
                                             Magistrate Judge Mona K. Majzoub
CRAWFORD PILE DRIVING, LLC,
and TODD A. CRAWFORD,

       Defendants.
________________________________/

                            OPINION AND ORDER

      On March 21, 2018, Plaintiffs initiated this lawsuit against Defendants for:

(1) delinquent fringe benefits, liquidated damages, prejudgment interest, fees and

costs for the audit period of January 1, 2014 through February 28, 2017; (2)

violation of the Michigan Builders Trust Act; and (3) violation of the Employee

Retirement Income Security Act (“ERISA”), 29 U.S. C. § 1001 et seq. (ECF No. 1;

ECF No. 17.) On March 5, 2019, Magistrate Judge Majzoub granted Plaintiffs’

Motion to Compel, and ordered Defendants to pay the reasonable expenses and

attorneys’ fees that Plaintiffs incurred in bringing the Motion. (ECF No. 23; ECF

No. 17.) The following day, Plaintiffs filed a Motion for Attorneys’ Fees pursuant

to the Court’s March 5, 2019 Opinion and Order. (ECF No. 24.) On May 15,

2019, Magistrate Judge Majzoub issued a Report and Recommendation (R&R),
pursuant to 28 U.S.C. § 636(b)(1), recommending that Plaintiffs be awarded

attorneys’ fees in the amount of $814.00, payable by Defendants to Plaintiffs’

counsel within twenty-one (21) days. (ECF No. 37.)

      Magistrate Judge Majzoub concluded that Plaintiffs’ counsel’s hourly rate

was reasonable; but also found some of the time on Plaintiffs’ counsel’s itemized

billing unreasonable and recommended a reduction of 1.5 hours. (Id. at 5, Pg. ID

266.) Therefore, Magistrate Judge Majzoub recommended that Plaintiffs be

awarded attorneys’ fees in the amount of $814.00 for 4.4 hours of legal work at an

hourly rate of $185.00.

      At the end of the R&R, Magistrate Judge Majzoub advised the parties that

they may object to and seek review of the R&R within fourteen (14) days of

service upon them. (Id. at 6, Pg. ID 267) She further specifically advised the

parties that “[f]ailure to file specific objections constitutes a waiver of any further

right to appeal.” (Id.) Neither Plaintiff nor Defendant filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Majzoub. The Court therefore adopts Magistrate

Judge Majzoub’s May 15, 2019 R&R.

      Accordingly,

      IT IS ORDERED that Magistrate Judge Majzoub’s May 15, 2019 R&R

(ECF No. 37) is ADOPTED; and

                                           2
     IT IS FURTHER ORDERED that Plaintiffs’ Motion for Attorneys’ Fees

(ECF No. 24) is GRANTED in accordance with this Opinion and Order.

     IT IS SO ORDERED.

                                         s/ Linda V. Parker
                                         LINDA V. PARKER
                                         U.S. DISTRICT JUDGE


Dated: August 8, 2019




                                     3
